            Case 1:21-cv-00773-CCB Document 1 Filed 03/25/21 Page 1 of 13



                      UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF MARYLAND (Northern)

VICKY IRONMONGER                                     *
1505 Baby Baer Court
Glen Burnie, Maryland 21061                          *

v.                                                   * Civil Action No. 21-CV-773

NORTHROP GRUMMAN CORPORATION                         *
2980 Fairview Park Drive
Falls Church, VA 22042                               *

       Serve: THE CORPORATION TRUST,                 *
       INCORPORATED
       2405 York Road,                               *
       Suite 201
       Lutherville Timonium, MD 21093                *

Defendant                                            *

       ****************************************************************

                     COMPLAINT AND ELECTION FOR JURY TRIAL

       Now comes, Plaintiff Vicky Ironmonger (“Ms. Ironmonger”), by and through counsel,

and sues the Defendant Northrup Grumman Corporation (“NGC”), and in support thereof states

as follows:

                                                PARTIES

       1.       The Plaintiff, Vicky Ironmonger, is an adult citizen of Maryland, and the United

States, residing at 1505 Baby Baer Court, Glen Burnie, Maryland 21061. Plaintiff is a person

entitled to protection pursuant to the provisions of 29 U.S.C. § 2611(2)(a) to be treated as an

employee within the meaning of the FMLA.

       2.       The Defendant, Northrop Grumman Corporation (“NGC”), is a foreign

corporation organized and existing under the law of the State of Delaware, with its principal

place of business and corporate headquarters at 2980 Fairview Park Drive, Falls Church, VA
             Case 1:21-cv-00773-CCB Document 1 Filed 03/25/21 Page 2 of 13



22042. At all times relevant hereto, Northrop Grumman Corporation maintained offices, did business,

and employed workers in the state of Maryland at multiple locations in Maryland, including Northrop

Grumman, 7323 Aviation Blvd, Baltimore, Maryland. Furthermore, Defendant was the “employer” of

plaintiff within the meaning of 29 U.S.C. § 1622(4)(a).

                                          JURISDICTION

        3.       Jurisdiction is based on subject matter jurisdiction pursuant to 28 U.S.C. § 1331

as Plaintiff’s claims involve claims under the Family and Medical Leave Act, 29 U.S.C. § 2601,

et seq. (“FMLA”).

        4.       The unlawful employment practices described herein were committed within the

State of Maryland, in Defendant’s office in Timonium, Maryland, where Defendant regularly

transacts business and performs work. Accordingly, venue is proper in this Court pursuant to 28

U.S.C. § 1391(b).

                                  FACTS COMMON TO ALL COUNTS

        5.       The Plaintiff incorporates, repeats, realleges, adopts and incorporates by

reference, paragraphs 1 through 4 above as though fully set forth herein.

        6.       Plaintiff Vicky Ironmonger was employed by NGC from August 17, 1981 until

she was conditionally terminated on or about March 27, 2019 and terminated again on April 2,

2019.

        7.       Plaintiff Vicky Ironmonger’s job title at NGC was “Controlled Information

Specialist.” She was responsible for destruction of documents and other information, handled

documentation and storage of high-level security files and data.
             Case 1:21-cv-00773-CCB Document 1 Filed 03/25/21 Page 3 of 13



        8.       Throughout her employment with NGC, Ms. Ironmonger performed the

requirements of her position fully and properly, receiving numerous raises and elevated security

clearance.

        9.       Ms. Ironmonger’s position required that she lift, bend, move boxes of documents

and materials, and standing.

        10.      At all times relevant hereto, Defendant NGC maintained insurance through its

third party administrator, Zurich. Zurich Life and Absence Management Solutions managed

short-term disability benefits on behalf of Northrop Grumman Corporation.

        11.      At all times relevant hereto, Zurich was the real and/or apparent agent of NGC

acting within the scope of its agency as the manager of Short-Term Disability and FMLA claims.

        12.      Beginning on or about January 9, 2019, Ms. Ironmonger went out on leave for

medical conditions, including laryngitis, serious rash/allergic reaction and sores all over her

body. Ms. Ironmonger, applied for, qualified for, and was ultimately granted FMLA leave

associated with this medical condition.

        13.      NGC is a covered FMLA employer.

        14.      Ms. Ironmonger was an eligible employee and Ms. Ironmonger suffered from a

serious health condition.

        15.      According to correspondence from Zurich which was not sent until February 21,

2019, Ms. Ironmonger met the eligibility requirements to take FMLA leave. In addition, she met

the eligibility requirements to take a Medical Leave of Absence. Further, she successfully

obtained short term disability for her medical leave from January 17, 2019 through March 31,

2019.
         Case 1:21-cv-00773-CCB Document 1 Filed 03/25/21 Page 4 of 13



       16.     Ms. Ironmonger had a medical authorization detailing the diagnosis, documenting

the physicians recommendation that she take leave from work due to this health condition, and

initially permitting her to return to work on April 6, 2019. The primary disabling diagnosis

included severe eczema, supraventricular tachycardia (SVT), COPD, fatigue and pruritis. The

secondary diagnosis was intense pruritis with decreased sleep. Ms. Ironmonger suffered open

lesions and rash associated with this intense pruritis on her face, trunk, arms and legs. The

physician prescribed multiple treatments, including steroids. Ms. Ironmonger pled with the

physician to let her return sooner than April 6, 2019, and the physician authorized her to return to

work on April 1, 2019 but not before.

       17.     On or about March 27, 2019, Ms. Ironmonger was terminated, while on FMLA

leave and also on an NGC leave of absence.

       18.     Zurich, the NGC insurance provider and third-party administrator, incorrectly told

Ms. Ironmonger to return to work on March 25, 2019, asserting that Ms. Ironmonger failed to

provide medical documentation.

       19.     In addition, Amanda Welsh informed Ms. Ironmonger that she needed to return to

work on March 25, 2019.

       20.     Ms. Ironmonger informed NGC that she could not medically return to work, that

she required further treatment and that her health care provider, Dr. Izzi had instructed that she

not return to work until April 1.

       21.     When she received the instruction from Zurich, Ms. Ironmonger informed NGC

that she could not medically return to work on March 25, 2019.

       22.     At the time of Zurich’s instruction, Ms. Ironmonger was on FMLA leave that was

ultimately approved through April 1, 2019.
           Case 1:21-cv-00773-CCB Document 1 Filed 03/25/21 Page 5 of 13



       23.       In addition to FMLA leave, Ms. Ironmonger was also covered by an NGC leave

of absence which was to end on April 6, 2019.

       24.       On or about March 25, 2019, Ms. Ironmonger was experiencing an emergency

medical condition related to a blood thinner, Coumadin, that had caused her blood to be

hypocoagulable (too thin), and also a systemic allergy requiring steroid treatment to get it under

control.

       25.       Ms. Ironmonger was treated by Dr. Izzi, who refused to give Ms. Ironmonger

permission to return to work on March 25, 2019. Instead, she indicated that Ms. Ironmonger may

be able to return to work on April 1, 2019.

       26.       Dr. Izzi provided a medical authorization to Ms. Ironmonger for return to work on

April 1, 2019.

       27.       On or about March 27, 2019, NGC terminated Ms. Ironmonger for failing to

return to work on March 25, despite the fact that she was approved for FMLA leave through

April 1, 2019, she was on NGC LOA through April 6, 2019 and she had a medical authorization

that did not permit her to return to work until at least April 1, 2019.

       28.       NGC demand that Ms. Ironmonger return to work on March 25, 2019 was in

direct violation of her doctor’s order and her rights under the FMLA.

       29.       Nonetheless, Ms. Ironmonger attempted to comply with the substance of NGC’s

unlawful demand.

       30.       Ms. Ironmonger left a voicemail on March 25 for NGC stated that she had not

been released to return until April 1, 2019.

       31.       Ms. Ironmonger spoke to an NGC employee, Ms. Welsh, and explained the

situation. Ms. Welsh instructed her to return to work on March 26, 2019.
           Case 1:21-cv-00773-CCB Document 1 Filed 03/25/21 Page 6 of 13



         32.   Ms. Ironmonger voiced her objection, stating that she was still sick and had not

been released by her doctor to return to work.

         33.   Nevertheless, NGC wrongfully told her to return or be considered a “voluntary

quit.”

         34.   Afraid of losing her job, Ms. Ironmonger attempted to return to work on March

26, 2019 as instructed by NGC.

         35.   On March 26, 2019, Ms. Ironmonger met Ms. Candace McKenzie, NGC’s

medical administrator.

         36.   Because Ms. Ironmonger did not have a return-to-work slip permitting her to

work on March 26, 2019, and despite the fact that NGC demanded she return to work or be a

“voluntary quit”, NGC refused to let her in to work on March 26, 2019.

         37.   Ms. Ironmonger informed Ms. Welsh of NGC that she had reported to work but

was being denied ability to work by NGC because she did not have medical authorization to

return to work before April 1, 2019 as she had previously indicated.

         38.   This conversation is confirmed in a contemporaneous March 26 Salesforce note:

“[s]he advised that she called this morning, however, she did not have a doctor’s slip, however

(sic) that they did not let her RTW because she did not have a doctor’s note.”

         39.   On March 27, 2019, Ms. Ironmonger left a voice message for the HR

representative, Ms. Welsh, which stated:

         “Hello Amanda, thi sis Vicky Ironmonger. I attempted to come to work
         yesterday, March 26. I went in thru medical. They will not release me to return to
         work because my doctor’s note has on there that I can’t return until April 1st. I
         went over and saw my doctor, he said no, he wants more time on these steroids
         before he releases me. I called Zurich and talked with Deidre specifically, and
         she said that they have all the doctor’s information. She turned it over to
         Zurich’s nurse, they are reviewing it and they should have an answer by probably
         late today. So that is being straightened out. The appeal has been put in, they are
         Case 1:21-cv-00773-CCB Document 1 Filed 03/25/21 Page 7 of 13



        re-reviewing it, and I will be returning on April the 1st. If you need to call me,
        I’m on 443-***-****. Thank you.”

       40.     On March 27, 2019, Ms. Ironmonger left a voice message for her manager, Joe

Krainer, at 7:26 a.m., indicating that she had a medical authorization to return to work on April

1, 2019, and that she would return on April 1, 2019. The substance of the voicemail message was

as follows:

       “Hi Joe, it’s Vic. Just touching base to let you know what’s going on. I left a
       message for Amanda Welsh. I was told I had to be back to work on the 25th. I
       attempted to come in on the 26th. Medical would not let me come in because my
       doctor’s slip has me returning on April 1st. And Zurich has all the paperwork they
       are reviewing it so it can become approved, hopefully, and they will then let HR
       know that everything is in place. I won’t know probably until late this afternoon
       or tomorrow what the status is and if they are going to let me appeal it or not. So if
       you need to call me on 443-***-****. But as it stands right now I should be back
       April 1st, Bye.


       41.     Ms. Ironmonger also called NGC medical to make sure that her RTW form from

Dr. Izzi was completed to NGC’s satisfaction.

       42.     Unbeknownst to Ms. Ironmonger, on March 27, 2019, NGC sent her a letter

indicating that she was terminated for failing to appear two days earlier, even though, if she had

appeared for work on that earlier day, March 25, NGC would not have allowed her to work just

like they wouldn’t let her work on March 26.

       43.     In the March 27, 2019 termination notice, NGC made the following offer: “You

failed to return to work as instructed and have not been approved for medical leave, hence your

employment is terminated effective March 27, 2019…If you subsequently get approval from

Zurich to cover your alleged medical absence from work beginning January 9, 2019, we will

consider reinstating your employment.” [emphasis added].
         Case 1:21-cv-00773-CCB Document 1 Filed 03/25/21 Page 8 of 13



       44.     On or about March 29, 2019, prior to receiving the termination notice dated

March 27, 2019, Ms. Ironmonger called the medical administrator, Candace McKenzie, at NGC

to discuss the return to work slip which authorized Ms. Ironmonger return to work on April 1,

2019. Ms. McKenzie told Ms. Ironmonger that she could not discuss it and that she needed to

call Human Resources.

       45.     Later on March 29, 2019, Ms. Ironmonger received the termination letter dated

March 27, 2019.

       46.     At the time of the termination, NGC’s insurance company Zurich, had all of the

records needed for the approval of Ms. Ironmonger’s FMLA leave, including all medical

documentation.

       47.     Ms. Ironmonger was told that the only thing needed for this approval was for

Zurich to read the documents that had been previously submitted.

       48.     Having met all of the preconditions for reinstatement, and based on NGC’s March

27 offer and promise, Ms. Ironmonger then requested reconsideration, reinstatement and asked to

be cleared to return to work on April 1, 2019, in compliance with her physician’s note.

       49.     Ms. Ironmonger returned to the union hall at 8:00 a.m. on April 1 to confirm that

she was ready to return to work. She met with the Union President of SEA, Denny Wilderson,

and her union representative, Vicky Johnson, showing them all of her documentation. Mr.

Wilderson called Amanda Welsh on the telephone and was told that Ms. Ironmonger could not

return to work because of lack of documentation. Ms. Ironmonger and Denny Wilderson

accessed the Zurich portal together to determine the status or processing the documentation that

had been provided. While on the Zurich portal, it showed that the leave of absence was

approved until April 2, 2019. Mr. Wilderson informed Amanda Welsh of the approval and that
          Case 1:21-cv-00773-CCB Document 1 Filed 03/25/21 Page 9 of 13



she was protected under FMLA up to April 2, 2019. Amanda Welsh told him “she didn’t want to

hear that.”

       50.     NGC had actual knowledge of Ms. Ironmonger’s medical authorization to return

to work on April 1, 2019.

       51.     Nonetheless, NGC refused to reinstate Ms. Ironmonger, and contended that it

needed approval from Zurich.

       52.     Rather than NGC talking with its agent, Zurich, to process reinstatement, NGC

wrongfully turned Ms. Ironmonger away and rejected her effort to return to work on April 1,

2019 and then held the fact that she didn’t work against her.

       53.     Processing of the paperwork at Zurich had not yet occurred despite all paperwork

being submitted at the time of Ms. Ironmonger’s termination. Eventually, Zurich did

acknowledge that all paperwork had been submitted, processed the paperwork, found that she

had met the requirements for FMLA leave through April 1, 2019, and that Ms. Ironmonger could

return to work on April 1, 2019.

       54.     Nevertheless, NGC refused reinstatement claiming an alleged failure to report to

work on April 1, 2019.

       55.     NGC terminated Ms. Ironmonger (again) allegedly for failing to return to work on

April 1, 2019, and failing to provide notice of intent not to return. These justifications are in

direct contradiction to the many attempts to return to work and the prior notice of her termination

on March 27, 2019.

       56.     Despite the termination notices, Ms. Ironmonger was on FMLA leave, was on an

NGC leave of absence, and the only impediment to her return was that NGC and/or its insurer,

had failed to properly update their records and notify the correct personnel.
         Case 1:21-cv-00773-CCB Document 1 Filed 03/25/21 Page 10 of 13



       57.      Ms. Ironmonger requested reinstatement.

       58.      A failure to reinstate, particularly in light of the failure of NGC to gain the full

facts, to communicate with Zurich and in light of Ms. Ironmonger’s attempts to comply by

reporting to work, is a “discrete retaliatory act.”

       59.      On April 10, 2019, Ms. Ironmonger confirmed again with Lorraine at Zurich that

her FMLA and LOA appeal had been granted and Ms. Ironmonger was on approved leave

through April 2 and also on NGC LOA through April 6, 2019.

       60.      Nonetheless, NGC failed and/or refused to rescind its’ termination of Ms.

Ironmonger or notify her that she could be reinstated.

                                               Count I
                                   FMLA Interference and Retaliation

             Plaintiff incorporates paragraphs 1 through 60 as through repeated herein in full.

       61.      At all times pertinent hereto, Ms. Ironmonger was employed by NGC.

       62.      Ms. Ironmonger engaged in conduct protected under the FMLA.

       63.      NGC was aware that Ms. Ironmonger engaged in conduct protected under the

FMLA.

       64.      NGC took an employment action adverse to Ms. Ironmonger by demanding that

she return to work on March 25, 2019 despite knowledge that she had a medical release that only

permitted return on April 1, 2019.

       65.      NGC took an employment action adverse to Ms. Ironmonger by failing to

communicate with its agent and administrator, Zurich. Had they communicated with Zurich,

NGC would have known that Ms. Ironmonger had provided all required documentation.

       66.      NGC took an employment action adverse to Ms. Ironmonger by conditionally

terminating Ms. Ironmonger on March 27, 2019 while she was still on leave.
         Case 1:21-cv-00773-CCB Document 1 Filed 03/25/21 Page 11 of 13



        67.     NGC took an employment action adverse to Ms. Ironmonger by failing to

reinstate Ms. Ironmonger when they were informed she had been appropriately on leave until at

least April 1, 2019.

        68.     NGC took an employment action adverse to Ms. Ironmonger by failing to permit

her to return to work on April 1, 2019 when she appeared for work.

        69.     NGC took all of the above actions knowing that Ms. Ironmonger had

communicated that the paperwork had been submitted to Zurich, and that she had a return to

work slip from a doctor for her to return April 1, 2019.

        70.     NGC took all of the above actions willfully and without taking reasonable steps to

obtain information from their agent and/or administrator, Zurich and/or assist in processing the

paperwork.

        71.     NGC wrongfully terminated Ms. Ironmonger.

        72.     NGC took action that interfered with Ms. Ironmonger’s right to FMLA leave, and

retaliated against her for exercising that right.

        73.     Interference by an employer with an employee’s exercise of FMLA rights, or

retaliation for the exercise of those rights, is prohibited under 19 U.S.C. §2615(a):

                a.      “it shall be unlawful for any employer to interfere with, restrain, or deny

        the exercise of or the attempt to exercise, any right provided under this subchapter.”; and,

                b.      “It shall be unlawful for any employer to discharge or in any other manner

        discriminate against any individual for opposing any practice made unlawful by this

        subchapter.”

        74.     An employer who violates the FMLA shall be liable for damages equal to any

wages, salary, employment benefits, or other compensation denied or lost to such employee by
         Case 1:21-cv-00773-CCB Document 1 Filed 03/25/21 Page 12 of 13



reason of the violation, prejudgment interest, an additional amount as liquidated damages equal

to the sum of the foregoing, equitable relief as may be appropriate, including employment,

reinstatement, and promotion, and reasonable attorney’s fees.

       75.       Under §2614(a)(1) and (c)(1) of the FMLA, Ms. Ironmonger had a right to

reinstatement.

       76.       There is a causal connection between the protected activity and the adverse

employment action that has resulted in damages, including loss of pay, loss of benefits, and loss

of employment.

       WHEREFORE, Plaintiff Vicky Ironmonger, prays this Honorable Court, award judgment

against Defendant NGC as follows:

       A.        For a money judgment representing compensatory damages in an amount

exceeding $75,000, including lost wages, past and future wages, all other sums of money,

including any and all benefits and any other employment benefits together with interest on said

amounts, in addition to tort damages;

       B.        For $1,000,000 money judgment representing punitive damages for defendant’s

willful violations of law;

       C.        For money judgment representing prejudgment interest, if applicable;

       D.        Reinstatement and restoration of benefits;

       E.        That this Court retain jurisdiction over this action until defendant has fully

complied with the orders of this Court;

       F.        For lost monies and damages pertaining to out-of-pocket expenses plus interest;

       G.        For costs of suit, including an award of reasonable attorney’s fees, expert fees;

and,
 Case 1:21-cv-00773-CCB Document 1 Filed 03/25/21 Page 13 of 13



H.     For such other and further relief as may be just and proper.

                                  Prayer for Jury Trial

Plaintiff, Vicky Ironmonger, respectfully requests a trial by jury on all claims.



                                      Respectfully Submitted,



                                      ________/s/______________________
                                      Ellen B. Flynn, Esquire (Bar No. 13800)
                                      Ellen.Flynn@smitheylaw.com
                                      Smithey Law Group, LLC
                                      706 Giddings Avenue, Suite 200
                                      Annapolis, Maryland 21401
                                      410-919-2990
                                      443-875-7303 (cell)

                                      Attorneys for Plaintiff, Vicky Ironmonger
